              Case 5:17-cv-01302-D Document 44 Filed 12/05/18 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

SEAN SMITH and CRYSTAL SMITH,                    )
                                                 )
                Plaintiffs,                      )
                                                 )
v.                                               )   Case No.: CIV-17-1302-D
                                                 )
CSAA FIRE AND CASUALTY                           )
INSURANCE COMPANY,                               )
                                                 )
                Defendant.                       )

        DEFENDANT’S OBJECTIONS TO PLAINTIFFS’ FINAL EXHIBIT LIST

         Pursuant to this Court’s Scheduling Order, the Defendant, CSAA Fire and Casualty

Insurance Company (“CSAA”), submits the following Objections to Plaintiffs’ Final Exhibit

List:

         1.     Most of the exhibits listed by Plaintiffs on Plaintiffs’ Final Exhibit List have

never been furnished to CSAA’s counsel for review and consideration. For example, CSAA

has not yet seen Plaintiffs’ Exhibit Nos. 7, 8, 9, 10, 14, 15, 16, 17, 18, 19, 20, and 26. For this

reason, CSAA objects to the use of these exhibits at trial.

         2.     CSAA does not know what Plaintiffs’ Exhibits 21 through 24 are, and have

requested some clarification from Plaintiffs’ counsel. Until that clarification is provided,

CSAA asserts its objections to unknown exhibits.

         3.     CSAA objects to Plaintiffs’ Exhibit No. 25 (Sean Wiley Rebuttal Expert Report)

for two reasons: (1) CSAA has withdrawn David Battle as an expert, obviating the need for

a rebuttal expert on the same subject matter, and (2) expert reports are generally inadmissible
            Case 5:17-cv-01302-D Document 44 Filed 12/05/18 Page 2 of 3




because they are cumulative if the expert also testifies. If the expert does not testify on

rebuttal, his report constitutes hearsay. Further, CSAA objects to the admission of any

documents and photographs created and/or relied upon by Sean Wiley.

       4.      CSAA objects to Plaintiffs’ Exhibit No. 32 on the grounds the information and

documentation is privileged.

       5.      CSAA objects to Plaintiffs’ Exhibit No. 33 on the grounds it is vague and overly

broad. Plaintiffs must be required to specify the Interrogatory answers they intend to offer as

exhibits at trial. Until/unless Plaintiffs specify the Interrogatory answers in question, it is not

possible to object further.

                                                     Respectfully submitted,



                                                     s/ Gerard F. Pignato
                                                     Gerard F. Pignato, OBA No. 11473
                                                     R. Greg Andrews, OBA No. 19037
                                                     Dixie A. Craven, OBA No. 31528
                                                     PIGNATO, COOPER, KOLKER &ROBERSON, P.C.
                                                     Robinson Renaissance Building
                                                     119 North Robinson Avenue, 11th Floor
                                                     Oklahoma City, Oklahoma 73102
                                                     Telephone: 405-606-3333
                                                     Facsimile: 405-606-3334
                                                     Email: jerry@pclaw.org
                                                           greg@andrews.law
                                                           dixie@pclaw.org
                                                     ATTORNEYS FOR DEFENDANT, CSAA
                                                      FIRE AND CASUALTY INSURANCE
                                                      COMPANY




                                                2
          Case 5:17-cv-01302-D Document 44 Filed 12/05/18 Page 3 of 3




                            CERTIFICATE OF SERVICE

       I hereby certify that on December 5, 2018, I electronically transmitted the attached
document to the Clerk of Court using the ECF System for filing. Based on the records
currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to the
following ECF registrants:

       Steven S. Mansell, Esquire
       Mark A. Engel, Esquire
       Kenneth G. Cole, Esquire
       M. Adam Engel, Esquire

                                                 s/ Gerard F. Pignato
                                                 For the Firm




                                            3
